Citation Nr: 0731451	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-27  368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hepatitis B with multiple joint pain.  

2.  Entitlement to service connection for left hip pain with 
avascular necrosis, secondary to hepatitis B.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1976 to May 
1979.

This matter comes before the Board from August 2003 and June 
2005 rating decisions of the Indianapolis, Indiana, RO.  

In July 2004 and January 2005 statements, the representative 
requested that the veteran be scheduled for a personal 
hearing before the RO.  In a January 2005 letter, the RO 
notified the veteran of the hearing date and time.  The 
address to which this letter was sent is the same address 
noted as the veteran's current address in a prior (July 2004) 
written communication from the veteran's representative, and 
a subsequent (May 2005) written communication from the 
veteran himself.  In February 2005, the RO sent another 
notice to remind the veteran of the hearing date and time.  
This letter, however, contained the wrong zip code.  
Nevertheless, the fact remains that the initial notice, which 
was sent in January 2005, was sent to the veteran's correct 
address (i.e., his then current address of record).  Thus, it 
must be presumed that he received notice of the hearing.  It 
is noted that he failed to report for the March 2005 hearing.  
He never provided a reason for his absence and he has not 
since expressed a desire that he be rescheduled for another 
hearing.  As such, the Board will proceed with consideration 
of the issues on appeal.

The issues of entitlement to service connection for left hip 
pain with avascular necrosis, a bilateral hearing loss 
disability, and tinnitus are being addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's hepatitis B is not productive of anorexia or 
result in any incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7345 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Prior to the adjudication of the veteran's claim for service 
connection, the RO sent the veteran a letter, dated in 
December 2002, which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
December 2002 letter notified him of the records VA was 
responsible for obtaining and of records for which he was 
ultimately responsible for submitting for establishing his 
claim for service connection.  A reasonable person could be 
expected to understand that any relevant evidence should be 
submitted to support the claim for service connection.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The 2002 notification letter did not explicitly include any 
information pertaining to the evidence necessary to 
substantiate a claim for a higher rating for hepatitis B.   
However, once service connection is granted, the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied; no 
further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Cf. Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (compliance with 
38 U.S.C.A. § 5103(a) notice was not required in an appeal 
for an increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (Notices of Disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  In any event, in a letter dated in 
March 2006, the RO provided notice regarding his increased 
rating claim and complied with the notice requirements of 
Dingess, and the claim was subsequently readjudicated and a 
supplemental statement of the case was issued in November 
2006.  The March 2006 letter specifically notified him that 
if there was any additional evidence that he had not informed 
the RO about regarding the severity of his disability, he 
should notify the RO.  Thus, even if the notice requirements 
do apply in this case, the 2006 letter provided him with 
actual knowledge that evidence establishing the severity of 
his disability was required. 

These letters delineated the respective obligations of the VA 
and the veteran in obtaining evidence pertinent to the claim.  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
The veteran has also been afforded a VA examination.  See 38 
C.F.R. § 3.159(c)(4).  There is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case; 
therefore, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service-connected disabilities are rated in accordance with 
VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has reviewed all the evidence in the appellant's 
claims file, which include his contentions, as well as 
service and post-service medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's hepatitis B is rated 10 percent disabled under 
DC 7345.  In order to receive a higher rating (20 percent) 
under DC 7345, the evidence must show daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A higher rating of 40 percent may be assigned when 
there is daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks, during that past 12-month period.  Incapacitating 
episodes means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  
38 C.F.R. § 4.114, DC 7345, note 2.

After a review of the evidence of record, the Board finds 
that the criteria for a higher rating have not been met.  On 
VA examination in March 2003, the veteran indicated that he 
had constant fatigue, general weakness, and occasional 
nausea.  His weight was reported as stable.  Anorexia was not 
noted on the March 2003 examination and review of all other 
medical evidence of record does not record presence of 
anorexia due to hepatitis B.  It is additionally noted that 
the liver was not enlarged on examination in March 2003 and 
abdominal ultrasound, conducted in May 2003, was also normal.  
Further, he neither reported any incapacitating episodes nor 
does the medical evidence of record indicate the presence of 
severe enough symptoms to require bed rest and treatment by a 
physician.  As the record does not show anorexia related to 
hepatitis B or incapacitating episodes, the Board finds that 
entitlement to a higher rating for hepatitis B is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating higher than 10 percent for hepatitis B is 
denied.  


REMAND

The veteran asserts that his service-connected hepatitis B 
has caused avascular necrosis in the hip.  In February 2006, 
the veteran was scheduled for a VA examination to determine 
the etiology of this disability; however, he failed to report 
for the examination.  In a letter dated in April 2006, the 
representative indicated that the veteran had moved around 
quite a bit in the past year and he may not have received 
communication from VA.  There are no notice letters on file 
to verify whether the veteran was ever given proper notice as 
to the time and place to report for the VA compensation 
examination.  Thus, on remand, the veteran should be afforded 
a new VA examination.  

With regard to the claims of service connection for hearing 
loss and tinnitus, the veteran has reported that during 
service, he was exposed to noise from driving a large heavy 
truck with a loud engine and from generators which he helped 
set up and run.  He claims that he was tasked with monitoring 
the performance of loud generators and keeping them operating 
proficiently.  His DD Form 214 indicates that his primary 
duty specialty was mechanical communication equipment 
operator, and that the civilian equivalent to his specialty 
was a radio operator.  While it would be unlikely that a 
radio operator would be exposed to excessive noise, given the 
veteran's assertions of performing other duties, the Board 
finds that additional development should be conducted.  The 
veteran's service personnel records, and specifically, his 
enlisted appraisal reports, may contain information about the 
veteran's duties during service.  Thus, prior to further 
consideration of these issues, the RO should attempt to 
obtain any available corroborating evidence of exposure to 
noise, including the service personnel records.  It is noted 
that he was previously scheduled for two VA audiological 
examinations to determine the etiology of his hearing 
problems but he failed to report.  As with the previously 
discussed claim, it is unclear whether he was given proper 
notice regarding the time and place of the examinations.  As 
such, on remand, he should be afforded a new VA audiological 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take measures to 
determine whether the veteran was exposed 
to loud noises during service through any 
available official records, to include the 
veteran's service personnel records, and 
particularly his enlisted appraisal 
reports.  Any other available means of 
obtaining verification from official 
sources regarding such noise exposure 
should be pursued by the RO.  All efforts 
to obtain government records should be 
fully documented, and the government 
facility must provide a negative response 
if records are not available.

2.  After collecting any outstanding 
records, the veteran should be scheduled 
for VA examinations to determine the 
etiology of left hip and bilateral hearing 
loss disabilities, and tinnitus.  With 
regard to any VA examination performed, all 
indicated tests and studies must be 
completed.  Prior to each examination, the 
claims folder must be made available to 
each examiner for review of the case.   

With regard to the VA examination to 
determine the etiology of left hip 
problems, the examiner is to indicate 
whether it is at least as likely as not 
that the veteran's left hip pain with 
necrosis is caused or aggravated by 
hepatitis B.  

With regard to the VA audiological 
examination, the examiner is to indicate 
whether it is at least as likely as not 
that the veteran has hearing loss and/or 
tinnitus due to in-service exposure to 
noise, and whether it is at least as likely 
as not that hearing loss had its onset 
within one year of service separation. 

Each examiner must provide a clear and 
complete explanation for each finding and 
opinion expressed.  It would be helpful if 
the examiners would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion 
provided.

3.  Thereafter, the RO should readjudicate 
the appealed issues based on all the 
evidence of record.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate  



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 

______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


